department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc ita preno-1415442-01 uilc 468b internal_revenue_service national_office chief_counsel_advice memorandum for chief planning and special programs area chief planning and special programs area from associate chief_counsel income_tax accounting s subject settlement fund legend escrow agent taxpayer state company consent decree x y z site pursuant to section b of revproc_2001_1 2001_1_irb_1 we are writing to inform you that a taxpayer within your audit jurisdiction has withdrawn a request for a letter_ruling preno-1415442-01 the private_letter_ruling was requested on behalf of escrow agent as escrow agent of the proposed escrow account escrow account described below and taxpayer taxpayer requested a ruling regarding the tax consequences of settlement payments into the escrow account and the tax treatment of any income earned by the escrow account we concluded that the escrow account would be a qualified_settlement_fund qsf under sec_468b of the internal_revenue_code and any income earned by the escrow account would be includible in the escrow account’s income ie the escrow account itself is a taxpayer upon informing the escrow agent and taxpayer of our adverse position they withdrew their request for a letter_ruling facts the united_states environmental protection agency epa and state filed a complaint under the comprehensive environmental response compensation and liability act u s c sec_9601 et seq cercla against taxpayer to recover the costs associated with the remediation of the site which was originally owned by company the epa state taxpayer and hundreds of other potentially responsible parties prps intend to enter into a consent decree designated as the consent decree the consent decree is subject_to court approval and all parties to the consent decree will submit to the court’s jurisdiction to enforce the terms of the consent decree the consent decree will establish the escrow account for receipt of cash settlement payments from taxpayer and other prps pursuant to the consent decree taxpayer’s payment of a specified amount to the escrow account will extinguish taxpayer’s liability under cercla the escrow account will be formed among escrow agent and the parties to the consent decree the escrow account will contain approximately dollar_figurex dollars escrow agent will invest the settlement payments and any earnings on the investments will be added to the corpus in the escrow account the escrow account will terminate when the epa has approved the remediation of the site pursuant to the terms of the consent decree any funds remaining in the escrow account once the remediation is complete will be disbursed at the direction of epa either for the benefit of the site or as epa may otherwise determine thus no portion of the income or principal of the settlement payments will revert or be paid to taxpayer law sec_468b provides that nothing in any provision of law will be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax preno-1415442-01 sec_1_468b-1 of the income_tax regulations provides in part that an account is a qualified_settlement_fund if it is established pursuant to an order of or is approved by a court of law and is subject_to the continuing jurisdiction of such authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability under cercla and the account’s assets are segregated from other assets of the transferor and related parties taxpayer and escrow agent argued that the escrow account is not subject_to sec_468b under various theories we found their arguments to be unpersuasive and determined that upon court approval of the consent decree the escrow account will constitute a qualified_settlement_fund under sec_1_468b-1 because it will satisfy the three qsf requirements first the escrow account will be approved by a court and will be subject_to that court's continuing jurisdiction second the escrow account will be established to resolve at least one cercla claim against taxpayer third the escrow account funds will be segregated from other assets of taxpayer please note that the epa and the state have also entered into y additional partial consent decrees involving the site and cash escrow accounts were created and maintained for z of these partial consent decrees we do not have enough information to determine whether the other cash escrow accounts are qsfs we bring the escrow accounts to your attention should your office wish to determine whether these escrow accounts are also qsfs the income on which would ordinarily be subject_to income_tax under sec_1_468b-2 please call sara shepherd pincite0 if you have any further questions
